—Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered July 29, 1997, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to a term of 12 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence. Since, in its supplemental charge, the court instructed the jury that if the vehicle defendant was driving at the time of his arrest was a taxi he would be entitled to the benefit of the “place of business” exception to criminal possession of a weapon in the third degree (Penal Law § 265.02 [4]), the status of the vehicle was a question of fact for the jury. The officer’s testimony showing that the vehicle was a regular passenger car and not a taxi was sufficient evidence upon which the jury could conclude *317that the vehicle was not defendant’s “place of business,” and there was no evidence to the contrary.
Defendant’s suppression motion was properly denied. The record supports the court’s findings.
The record establishes that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714).
. We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Sullivan, P. J., Rosenberger, Mazzarelli, Lerner and Buckley, JJ.